TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-15-00464-CV



                     Victory Cheval Holdings, LLC, Garrett Jennings, and
                         Castle Crown Management, LLC, Appellants

                                                  v.

              Dennis Antolik, Victor Antolik, and Cheval Manor, Inc., Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
        NO. D-1-GN-14-002607, HONORABLE KARIN CRUMP, JUDGE PRESIDING



                 ORDER AND MEMORANDUM OPINION


PER CURIAM

               This is an interlocutory appeal from a trial court order granting temporary injunctive

relief. See Tex. Civ. Prac. & Rem. Code § 51.014(a)(4). Appellants have filed a motion for contempt,

contending that the appellees have violated the temporary injunction, and request that we refer their

motion to the trial court.

               Without considering the merits of appellants’ motion for contempt, pursuant to

Rule 29.4(a) of the Texas Rules of Appellate Procedure, we refer appellants’ motion to the trial court

and instruct the court to hold an evidentiary hearing on appellants’ motion and grant appropriate

relief, if any. See Tex. R. App. P. 29.4(a).1 Following the hearing, the parties should order the


       1
        Appellees previously filed a motion for contempt in this Court, and on September 10, 2015,
we abated this case and referred appellees’ motion to the trial court for a hearing. We now reinstate
appropriate supplementary clerk’s and reporter’s records to be prepared and forwarded to this Court

no later than October 12, 2015.

               It is ordered September 28, 2015.



Before Chief Justice Rose, Justices Pemberton and Field

Abated and Remanded

Filed: September 28, 2015




this case for the sole purpose of referring appellants’ motion, and our September 10 order remains
in full force and effect. See Victory Cheval Holdings, LLC v. Antolik, No. 03-15-000464-CV, 2015
WL 5315646 (Tex. App.—Austin Sept. 10, 2015, order).

                                                2